Exhibit Corporate News Investor Relations Department Phone: 1-646-290-6400 www.arotech.com FOR IMMEDIATE RELEASE AROTECH ANNOUNCES COURT DENIAL OF MOTION TO DISMISS CLASS ACTION CASE Case will move to discovery phase next Ann Arbor, Michigan, March 31, 2009 – Arotech Corporation (NasdaqGM: ARTX),a provider of quality defense and security products for the military, law enforcement and security markets, announced that its motion to dismiss as a matter of law the class action case brought against it in Federal District Court for the Eastern District of New York (Akerman v. Arotech Corporation et al., 07 CV 1838 (RJD)) has been denied. “We are obviously very disappointed that our motion was denied,” said Arotech Chairman and CEO Robert S. Ehrlich. “We intend to continue to defend ourselves vigorously in this matter,” continued Ehrlich. “In this connection, it is important to reiterate that this claim is covered by insurance up to the limit of our coverage, which is $25 million, and that we have alreadybooked the charge for the policy deductible,” concluded Ehrlich. About Arotech Corporation Arotech Corporation is a leading provider of quality defense and security products for the military, law enforcement and homeland security markets. Arotech provides multimedia interactive simulators/trainers, lightweight armoring and advanced zinc-air and lithium batteries and chargers. Arotech operates through three major business divisions: Armor, Training and Simulation, and Batteries and Power Systems. Arotech is incorporated in Delaware, with corporate offices in Ann Arbor, Michigan and research, development and production subsidiaries in Alabama, Michigan and Israel. CONTACT: Victor Allgeier, TTC Group, (646) 290-6400, vic@ttcominc.com Except for the historical information herein, the matters discussed in this news release include forward-looking statements, as defined in the Private Securities Litigation Reform Act of 1995, including the effect of any share repurchases by Arotech. Forward-looking statements reflect management’s current knowledge, assumptions, judgment and expectations regarding future performance or events.
